Exhibit 10.64

 

HSBC Bank Canada

1012002 (03-2003)

GUARANTEE (For use in all Provinces except Quebec)

 

 

To:

 

HSBC Bank Canada

 

 

 

 

 

In consideration of HSBC Bank Canada (herein called the “Bank”) dealing with
CLEAN ENERGY COMPRESSION CORP. (herein called the “Customer”) and one dollar and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned hereby jointly and severally
unconditionally guarantee(s) payment to the Bank of all present and future debts
and liabilities direct or indirect, absolute or contingent, now or at any time
and from time to time hereafter due or owing to the Bank from or by the Customer
whether as principal or surety, and whether incurred by the Customer alone or
jointly with any other Corporation, person or persons, or otherwise howsoever
together with all costs, charges and expenses (including legal fees on a
solicitor and client basis) incurred by the Bank, the receiver, receiver-manager
or agent of the Customer, or the agent of the Bank in the perfection and
enforcement of this Guarantee and of any security held by the Bank in respect of
such indebtedness, obligations, liabilities, expenses and interest.

 

 

 

*(if unlimited delete paragraph and have customer initial)

 

Provided that no sum in excess of $                             
                and interest thereon as herein provided calculated from the date
demand is made under this Guarantee and accruing both before and after judgment
(the “Limited Amount”), shall be recoverable from the undersigned hereunder.*

 

 

 

Initial

 

[For an obligation which is payable only in a currency other than Canadian
currency express the Limited Amount in the foreign currency.]

Initial

 

 

 

 

Provided that if this Guarantee is expressed to be made in respect of a Limited
Amount, the undersigned shall, in addition to the Limited Amount be liable for
all amounts received by the undersigned as trustee for the Bank in accordance
with paragraphs 12 or 17 and all costs, charges and expenses (including legal
fees on a solicitor and client basis) incurred by the Bank, its receiver,
receiver-manager or agent of the Customer, or the agent of the Bank in the
perfection and enforcement of this Guarantee.

 

 

 

 

 

And the undersigned and each of them (if more than one) hereby jointly and
severally agree(s) with the Bank as follows:

 

 

 

 

 

1.

The sum collectible by the Bank under this Guarantee shall include interest
accruing on the debt owed by the Customer to the Bank at the respective rates of
interest applicable to the various obligations of the Customer which constitute
the Customer’s debts and liabilities to the Bank. Where the Customer is liable
to the Bank for interest calculated at more than one rate, then the particular
rate of interest charged on a particular obligation shall continue to apply
hereunder in respect of such obligation both before and after default and before
and after judgment.

 

 

 

 

 

 

2.

Every certificate issued under the hand of the Manager or Acting Manager of the
Bank at the branch where the Customer’s account is kept, purporting to show the
amount at any particular time due and payable to the Bank and covered by this
Guarantee, shall, in the absence of manifest mathematical error, be received as
conclusive evidence against the undersigned that such amount is at such time due
and payable to the Bank and is covered hereby.

 

 

 

 

 

 

3.

If this Guarantee is expressed to be made in respect of a Limited Amount and the
Limited Amount is less than the obligation or the aggregate of the obligations
of the Customer, then a certificate by the Manager or Acting Manager of the
branch of the Bank where the Customer’s account is kept shall be conclusive as
to which of the obligations of the Customer are being allocated for collection
under this Guarantee and the rate or rates of interest applicable.

 

 

 

 

 

 

4.

If the Customer is a corporation, no change in the name, objects, capital stock
or constitution of the Customer shall in any way affect the liability of the
undersigned, either with respect to transactions occurring before or after any
such change, and this Guarantee shall extend to all debts and liabilities to the
Bank of the person or corporation who or which assumes the obligations of the
Customer in whole or in part in whatsoever manner including, without limitation,
by amalgamation with the Customer.

 

 

 

 

 

 

5.

The Bank shall not be obliged to inquire into the powers of the Customer or any
of its directors or other agents acting or purporting to act on its behalf, and
moneys, advances, renewals or credits in fact borrowed or obtained from the Bank
in exercise of such powers shall be deemed to form part of the debts and
liabilities hereby guaranteed, notwithstanding that such borrowing or obtaining
of moneys, advances, renewals or credits is in excess of the powers of the
Customer or of its directors or other agents, or is in any way irregular,
defective or informal.

 

 

 

 

 

 

6.

If the Customer is a partnership, no change in the name of the Customer’s firm
or in the membership of the Customer’s firm through the death, retirement or
introduction of one or more partners or otherwise, or by the disposition of the
Customer’s business in whole or in part, shall in any way affect the liability
of the undersigned, either with respect to transactions occurring before or
after any such change, and this Guarantee shall extend to all debts and
liabilities to the Bank of the person or corporation who or which assumes the
obligations of the Customer in whole or in part in whatsoever manner.

 

 

 

 

 

 

7.

The Bank, without the consent of the undersigned and without exonerating in
whole or in part the undersigned, may grant time, renewals, extensions,
indulgences, releases and discharges to, may take securities from and give the
same and any or all existing securities up to, may abstain from taking
securities from, or from perfecting securities of, may cease or refrain from
giving credit or making loans or advances to, may accept compositions from, and
may otherwise deal with the Customer and all other persons (including the
undersigned and any other guarantor) and securities, as the Bank may see fit,
and all dividends, compositions, and moneys received by the Bank from the
Customer or from any other persons or estates capable of being applied by the
Bank in reduction of the debts and liabilities hereby guaranteed, shall be
regarded for all purposes as payments in gross. No loss of or in respect of the
securities received by the customer or others, whether occasioned by the fault
of the Bank or otherwise, shall in any way limit or lessen the liability of the
undersigned under this guarantee. Until all indebtedness of the Customer to the
Bank has been paid in full, the undersigned shall not have any right of
subrogation to the Bank or to the securities held by the Bank and this Guarantee
shall not be diminished or affected on account of any act or failure to act on
the part of the Bank which would prevent subrogation from operating in favour of
the undersigned. The Bank shall be entitled to prove against the estate of the
Customer upon any insolvency or winding-up in respect of the whole of said debts
and liabilities; and the undersigned shall

 

--------------------------------------------------------------------------------


 

 

 

 

have no right to be subrogated to the Bank or to the securities held by the Bank
until the Bank has received payment in full of its claim with interest.

 

 

 

 

 

 

8.

The Bank, in its sole discretion and as the Bank sees fit, without in any way
prejudicing or affecting the rights of the Bank hereunder, may appropriate any
moneys received to any portion of the debts and liabilities hereby guaranteed,
whether then due or to become due, and may revoke or alter any such
appropriation.

 

 

 

 

 

 

9.

This shall be a continuing guarantee, and shall cover and secure any ultimate
balance owing to the Bank, but the Bank shall not be obliged to enforce its
rights against the Customer or other persons or the securities it may hold
before being entitled to payment from the undersigned of all and every of the
debts and liabilities hereby guaranteed: Provided always that the undersigned
may determine his or her or their further liability under this continuing
guarantee by 90 days’ notice in writing to be given to the Bank, and the
liability hereunder of the undersigned shall continue until the expiration of 90
days after the giving of such notice, notwithstanding the death or insanity of
the undersigned, and after the expiry of such notice the undersigned shall
remain liable under this Guarantee in respect of any sum or sums of money owing
to the Bank as aforesaid on the date such notice expired and also in respect of
any contingent or future liabilities incurred to or by the Bank on or before
such date but maturing thereafter, but in the event of the determination of this
Guarantee as to one or more of the undersigned it shall remain a continuing
guarantee as to the other or others of the undersigned.

 

 

 

 

 

 

10.

Notwithstanding the provisions of any statute relating to the rate of interest
payable by debtors, this Guarantee shall remain in full force and effect
whatever the rate of interest received or demanded by the Bank.

 

 

 

 

 

 

11.

The undersigned hereby grants to the Bank the right to set off against any and
all accounts, credits or balances maintained by the undersigned with the Bank,
the aggregate amount of any and all liabilities of the undersigned hereunder if
and when the same shall become due and payable.

 

 

 

 

 

 

12.

All debts and liabilities present and future of the Customer to the undersigned
are hereby assigned to the Bank and postponed to the present and future debts
and liabilities of the Customer to the Bank and all moneys received by the
undersigned from the Customer shall be received in trust for the Bank and
forthwith upon receipt shall be paid over to the Bank until the Customer’s
indebtedness to the Bank is fully paid and satisfied; all without prejudice to
or without in any way limiting or lessening the liability of the undersigned to
the Bank whether this Guarantee is expressed to be made in respect of a Limited
Amount or otherwise.

 

 

 

 

 

 

13.

The Bank shall not be obliged to give the undersigned notice of default by the
Customer, and upon any default by the Customer the undersigned shall be held
bound directly to the Bank as principal debtor in respect of the payment of the
amounts hereby guaranteed.

 

 

 

 

 

 

14.

No suit based on this Guarantee shall be instituted until demand for payment has
been made. Any notice, demand or court process may be served by the Bank on the
undersigned or his or her or their legal personal representatives either
personally or by posting the same by ordinary mail postage prepaid, in an
envelope addressed to the address of the party to be served last known to the
Bank, and the notice or demand so sent shall be deemed to be served on the day
following that on which it is mailed.

 

 

 

 

 

 

15.

This Guarantee shall be operative and binding upon every signatory hereof
notwithstanding the non-execution hereof by any other proposed signatory or
signatories, and the undersigned acknowledges that this Guarantee has been
delivered free of any conditions and that no statements, representations,
agreements, collateral agreements or promises have been made to or with the
undersigned affecting or limiting the liability of the undersigned under this
Guarantee or inducing the undersigned to grant this Guarantee except as
specifically contained herein in writing, and agrees that this Guarantee is in
addition to and not in substitution for any other guarantees held or which may
hereafter be held by the Bank.

 

 

 

 

 

 

16.

No alteration or waiver of this Guarantee or of any of its terms, provisions or
conditions shall be binding on the Bank unless made in writing under the
signature of either the President or one of the Vice-Presidents of the Bank.

 

 

 

 

 

 

17.

The undersigned shall file all claims against the Customer in any bankruptcy or
other proceedings in which the filing of claims is required by law or upon any
indebtedness of the Customer to the undersigned and will assign to the Bank all
of the undersigned’s rights thereunder. In all such cases, whether an
administration, bankruptcy, or otherwise, the person or persons authorized to
pay such claims shall pay to the Bank the full amount payable on the claim in
the proceeding before making any payment to the undersigned; all without in any
way limiting or lessening the liability of the undersigned to the Bank whether
this Guarantee is expressed to be made in respect of a Limited Amount or
otherwise. All moneys received by the undersigned in all such cases shall be
received in trust for the Bank and forthwith upon receipt shall be paid over to
the Bank until the Customer’s indebtedness is fully paid and satisfied. To the
fullest extent necessary for the purposes of this paragraph 17 the undersigned
hereby assigns to the Bank all the undersigned’s rights to any payments or
distributions to which the undersigned otherwise would be entitled.

 

 

 

 

 

 

18.

In this Guarantee, any word importing the singular number shall include the
plural, and without restricting the generality of the foregoing, where there is
more than one undersigned any reference to the undersigned refers to each and
every one of the undersigned, and any word importing a person shall include a
corporation, partnership and any other entity.

 

 

 

 

 

 

19.

If this Guarantee is executed by more than one party, the liability of each of
the undersigned hereunder shall be joint and several.

 

 

 

 

 

 

20.

This Guarantee shall extend to and enure to the benefit of the successors and
assigns of the Bank, and shall be binding upon the undersigned and the
respective heirs, executors, administrators, successors and assigns of each of
the undersigned.

 

 

 

 

 

 

21.

No invalidity, irregularity or unenforceability by reason of any bankruptcy or
similar law or any law or order of any government or agency thereof purporting
to reduce, amend or otherwise affect the liability of the Customer to the Bank
or of any security therefor, shall affect, impair or be a defence to this
Guarantee. If one or more provisions contained herein shall be invalid, illegal
or unenforceable in any respect, such provision shall be deemed to be severable
and the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

 

 

 

 

 

22.

With respect to any portion of the indebtedness secured hereby which is payable
in a currency other than Canadian currency (the “Foreign Currency Obligation”),
the following provisions shall apply:

 

--------------------------------------------------------------------------------


 

 

 

 

(a)

Payment hereunder with respect to the Foreign Currency Obligation shall be made
in immediately available funds in lawful money of the jurisdiction in the
currency of which the Foreign Currency Obligation is payable (the “Foreign
Currency”) in such form as shall be customary at the time of payment for
settlement of international payments in Vancouver, British Columbia without
set-off, compensation or counterclaim and free and clear of and without
deduction for any and all present and future taxes, levies, imposts, deductions,
charges and withholdings with respect thereto.

 

 

 

 

 

 

 

 

(b)

The undersigned shall hold the Bank harmless from any loss incurred by the Bank
arising from any change in the value of Canadian currency in relation to the
Foreign Currency between the date the Foreign Currency Obligation becomes due
and the date of payment thereof.

 

 

 

 

 

 

 

 

(c)

If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder in the Foreign Currency into Canadian funds (“Canadian
dollars”), the rate of exchange used shall be that at which in accordance with
normal banking procedures the Bank could purchase the Foreign Currency with
Canadian dollars on the business day preceding that on which final judgment is
given.

 

 

 

 

 

 

 

The obligation of the undersigned in respect of any Foreign Currency Obligation
due by it to the Bank hereunder shall, notwithstanding any judgment in Canadian
dollars, be discharged only to the extent that on the business day following
receipt by the Bank of any sum adjudged to be so due in Canadian dollars the
Bank may in accordance with normal banking procedures purchase the Foreign
Currency with Canadian dollars; if the amount of the Foreign Currency so
purchased is less than the sum originally due to the Bank in the Foreign
Currency the undersigned agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Bank against such loss and if the Foreign
Currency purchased exceeds the sum originally due to the Bank in the Foreign
Currency the Bank agrees to remit such excess to the undersigned to the extent
the undersigned is entitled thereto.

 

 

 

 

 

 

23.

All the rights, powers and remedies of the Bank hereunder and under any other
agreement now or at any time hereafter in force between the Bank and the
undersigned shall be cumulative and shall be in addition to and not in
substitution for all rights, powers and remedies of the Bank at law or in
equity.

 

 

 

 

 

 

24.

The undersigned by its signature of this Guarantee on the one hand and the Bank
by making this Guarantee available to the undersigned on the other hand
acknowledge having expressly required it to be drawn up in the English language.
La soussignée par sa signature de ce cautionnement d’une part et la Banque en
mettant le dit cautionnement à sa disposition d’autre part reconnaissent avoir
expressément exigé qu’il soit rédigé en langue anglaise.

 

 

 

 

*(insert Province where Customer’s Account is kept)

 

25.

This Guarantee shall be construed in accordance with the laws of the Province of
British Columbia and shall be deemed to have been made in such Province and to
be performed there, and the Courts of such Province shall have jurisdiction over
all disputes which may arise under this Guarantee, provided that nothing herein
contained shall prevent the Bank from proceeding at its election against the
undersigned in the courts of any other province or country.

 

 

 

 

 

 

 

If the undersigned becomes resident outside the Province referred to in this
paragraph 25 then the undersigned hereby submits to the jurisdiction of the
courts of competent jurisdiction of the Province referred to in this
paragraph 25 in respect of any proceeding hereon. Service of any process upon
the undersigned may be made by ordinary mail in an envelope addressed to the
following address:

 

 

 

 

 

 

 

c/o Clean Energy Fuels Corp., Suite 400 — 3020 Old Ranch Parkway, Seal Beach,
CA, 90740, USA

 

 

 

 

 

 

 

or in any manner permitted by law.

 

 

 

 

 

 

26.

Each of the undersigned hereby acknowledges that he or she has read the contents
of this Guarantee and understands that the signing of this Guarantee involves
joint and several financial responsibility on the part of the undersigned.

 

 

 

 

 

 

Dated at                                           , this 7th day of
September,    2010.

 

 

 

Witness

 

Signature of Guarantor

 

 

 

 

 

 

 

 

 

 

 

0884808 B.C. LTD.

 

 

 

 

 

 

 

 

 

 

 

Name of Corporation

 

 

 

 

 

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------